                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1691 Page 1 of 25




                                  1 Nadia P. Bermudez, Bar No. 216555
                                    Patrick J. Goode, Bar No. 299697
                                  2 KLINEDINST PC
                                    501 West Broadway, Suite 600
                                  3 San Diego, California 92101
                                          239-8131/FAX (619) 238-8707
                                    (619) 2B-8131/FAX
                                  4
                                    Lindsay N. Casillas, Bar No. 269688
                                  5 KLINEDINST PC
                                    801 K Street, Suite 2100
                                  6 Sacramento, California 95814
                                    (916) 444-7573/FAX (916) 444-7544
                                  7
                                    Attorneys for Defendant EVANS
                                  8 HOTELS,    LLC
                                  9
                                 10
                                 11                      UNITED STATES DISTRICT COURT
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12                   SOUTHERN DISTRICT OF CALIFORNIA
                                 13
        KLINEDINST PC




                                 14 JAMES RUTHERFORD, an individual,          Case No. 18-CV-00435-JLS (MSB)
                                    THE ASSOCIATION 4 EQUAL
                                 15 ACCESS,                                   DEFENDANT EVANS HOTELS,
                                                                              LLC’S
                                                                              LLC'S POST EVIDENTIARY
                                 16             Plaintiffs,                   HEARING CLOSING COMMENTS
                                 17        v.
                                 18 EVANS HOTELS, LLC a California            Judge:                   Hon. Janis L. Sammartino
                                    limited liability company and DOES 1      Magistrate Judge:        Hon. Michael S. Berg
                                 19 to 50,                                    Complaint Filed:    2/26/18
                                                                              Trial Date:         None set
                                 20             Defendants.
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28

                                                              DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                              DEFENDANT'S
                                                                                            Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1692 Page 2 of 25




                                  1                                       TABLE OF CONTENTS
                                                                                                                                                        Page
                                  2
                                  3 I.      DEFENDANT EVANS HOTELS, LLC’S
                                                                    LLC'S CLOSING COMMENTS ............. 1
                                  4         A.    Introduction ............................................................................................. 1
                                  5         B.    Plaintiffs Have Not Demonstrated They Suffered An Injury In
                                                  Fact As Required for Article III Standing .............................................. 2
                                  6
                                                  1.       Rutherford Has Not Been Deterred from Accessing the
                                  7                        Evans Hotels'
                                                                 Hotels’ Websites. ............................................................... 2
                                  8               2.       Rutherford Did Not Access Any Evans Hotels'       Hotels’
                                                           Reservation Systems ..................................................................... 3
                                  9
                                                  3.       The Deterrent Effect Doctrine Does Not Apply to
                                 10                        Plaintiffs ........................................................................................ 5
                                 11               4.       Rutherford Has Not Been Thwarted From Any Actual
                                                           Travel Plans .................................................................................. 7
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12
                                                  5.       Rutherford Can Show No Threat of Future Injury ....................... 8
                                 13
        KLINEDINST PC




                                                  6.       A4EA Also Has No Standing As the Alter Ego for
                                 14                        Rutherford. .................................................................................. 10
                                 15         C.    Plaintiffs Cannot Meet the Remaining Two Factors of Article III
                                                  Standing................................................................................................. 11
                                 16
                                            D.    Lacking Any Credibility or Other Legal Basis, the Court Must
                                 17               Find That There is No Standing ............................................................ 11
                                 18         E.    Plaintiffs Testimony Demonstrates They Cannot Show Any
                                                                                ADA. ......................................................... 13
                                                  Violation of Title III of the ADA
                                 19
                                      II.   PAGEFREEZER RECORDS ARE INADMISSIBLE ................................... 14
                                 20
                                            A.    PageFreezer’s Website Archives Are Not Relevant ............................. 14
                                                  PageFreezer's
                                 21
                                            B.    PageFreezer Website Archives Are Not Properly Authenticated ......... 15
                                 22
                                            C.    The PageFreezer Documents Are Not the Best Evidence In their
                                 23               Present Condition .................................................................................. 18
                                 24         D.    The PageFreezer Documents Are Not Business Records Subject
                                                  to the Fed. R. Evid. 803(6) Hearsay Exception. ................................... 18
                                 25
                                            E.    There is No Record of PageFreezer Documents Being
                                 26               Admissible............................................................................................. 19
                                                  Admissible
                                 27         F.    CONCLUSION ..................................................................................... 20
                                 28
                                                                                              i
                                                                        DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                        DEFENDANT'S
                                                                                                      Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1693 Page 3 of 25




                                  1                                           TABLE OF AUTHORITIES
                                  2                                                                                                                       Page
                                  3
                                       CASES
                                  4
                                    AMPAT/Midwest, Inc., v. Illinois Tool Works
                                                                           Works Inc.
                                  5     896 F.2d 1035 (7th  Cir. 1990) ......................................................................... 16
                                  6 Brooke v. Pac. Gateway Ltd., LP,
                                         No. 3:17-CV-0796-CAB-(WVG), 2017 U.S.Dist.LEXIS 70957, *4
                                  7      (S.D.Cal. May 9, 2017) ..................................................................................... 7
                                  8 Brother v. Tiger Partner, LLC,
                                          331 F. Supp. 2d 1368,(M.D. Fla. 2004) ............................................................ 9
                                  9
                                    Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115 (9th Cir. 2010) ........... 10
                                 10
                                    Chapman v. Pier 1 1 Imports (U.S).
                                                                 (US). Inc.,
                                 11       631  F.3d 939  (9th Cir. 2011). ................................................................ 1, 3, 4, 8
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 Civil Rights Educ. & Enforcement Ctr. v. Hosp. Properties Trust ("CREEC')          (“CREEC”)
                                           867 F.3d 1093 (9th Cir. 2017) ....................................................................... 5, 6
                                 13
        KLINEDINST PC




                                    DeLil v. El Torito Rest., 1997 U.S. Dist. LEXIS 22788, No. C93-3900, 1997
                                 14        WL 714866, at *3 (N.D. Cal. 1997) .................................................................. 9
                                 15 Deutsch v. Annis Enters.,
                                          882 F.3d 169, 174 (2018) .................................................................................. 9
                                 16
                                            of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
                                    Friends of
                                 17       528  U.S. 167 (2000) ...................................................................................... 1, 6
                                 18 FW/PBS, Inc. v. Dallas,
                                          493 U. S. 215, (1990) ........................................................................................ 1
                                 19
                                    Healthcare Advocates, Inc. v. Harding, Earley, Follmer & Frailey,
                                 20       497 F. Supp. 2d 627 (E.D. Pa. 2007) .............................................................. 20
                                 21 Hoepfl v. Barlow,
                                          906 F. Supp. 317 (E.D. Va. 1995) ..................................................................... 9
                                 22
                                    Kristoffersen v. RVS110, LLC,
                                 23       2019 U.S. Dist. LEXIS 71126, *9, 2019 WL 1877183 (S.D. Cal. April
                                          26, 2019.) ........................................................................................................... 6
                                 24
                                    Lujan v. Defenders of of Wildlife,
                                                              Wildlife,
                                 25       504  U.S.  555  (1992)      ............................................................................ 1, 2, 7, 11
                                 26 Molski v. Kahn Winery,
                                                   Winery,
                                         405 Supp. 2d 1160 (C.D. Cal. 2005) ..................................................... 9, 12, 13
                                 27
                                    Molski v. Mandarin Touch Restaurant,
                                 28      385 F. Supp. 2d 1042 (2005) ....................................................................... 8, 10
                                                                               ii
                                                                               DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                               DEFENDANT'S
                                                                                                             Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1694 Page 4 of 25




                                  1 Pickern v. Holiday Quality Foods Inc.,
                                          293 F.3d 1133 (9th Cir. 2002) ........................................................................... 5
                                  2
                                    Reed v. Town ,of
                                                  of Gilbert,
                                  3       135  S. C. 2218 (2015) ...................................................................................... 4
                                                  Ct.
                                  4 Robles v. Domino's
                                              Domino’s Pizza, LLC,
                                          913 F.3d 898 (9th Cir. 2019) ......................................................................... 4, 5
                                  5
                                    Spokeo, Inc. v. Robins,
                                  6       136 S. Ct. 1540 (2016) .................................................................................. 1, 2
                                  7 St. Clair v. Johnny's
                                                 Johnny’s Oyster & Shrimp, Inc.,
                                           76 F.Supp.2d 773 (S.D.Tex. 1999) ................................................................. 16
                                  8
                                    U-Haul Int'l,
                                             Int’l, Inc. v. Lumbermens Mut. Cas. Co.,
                                  9        576  F.3d 1040 (9th Cir. 2009) ......................................................................... 16
                                 10 United States of
                                                  of America v. Bansal,
                                          409 F. Appx. 663 (4th Cir. January 26, 2011) ................................................ 17
                                 11
                                    United States of
                                                  of America v. Gasperini,
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12       729 F. Appx. 112 (2nd Cir. July 2, 2018) ................................................. 17, 18
                                 13 United States v. Valdovinos-Mendez,
                                                     Valdovinos-Mendez,
        KLINEDINST PC




                                          641 F.3d 1031 (9th Cir. 201 ............................................................................ 18
                                 14
                                    Weyer
                                    Weyer v. Twentieth Century Fox Film Corp.,
                                 15       198 F.3d 1104 (9th Cir. 2000) ......................................................................... 14
                                 16
                                 17 STATUTES
                                 18 28 C.F.R. § 36.302(e)(1)(i) ...................................................................................... 4, 5
                                 19 28 C.F.R. § 36.303(c)(1).............................................................................................. 5
                                 20 42 U.S.C. § 12182...................................................................................................... 13
                                 21 42 U.S.C. § 12188(a)(1) .............................................................................................. 5
                                 22
                                 23 OTHER AUTHORITIES
                                 24 Fed R. Evid. 902(12) ................................................................................................. 19
                                 25 Fed. R. Evid. 1002 ............................................................................................... 14, 18
                                 26 Fed. R. Evid. 1102 ..................................................................................................... 18
                                 27 Fed. R. Evid. 401 ................................................................................................. 14, 15
                                 28 Fed. R. Evid. 403 ....................................................................................................... 14
                                                                                            iii
                                                                               DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                               DEFENDANT'S
                                                                                                             Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1695 Page 5 of 25




                                  1 Fed. R. Evid. 801(c) ................................................................................................... 16
                                  2 Fed. R. Evid. 802 ....................................................................................................... 14
                                  3 Fed. R. Evid. 803 ....................................................................................................... 14
                                  4 Fed. R. Evid. 803(6) ...................................................................................... 16, 18, 19
                                  5 Fed. R. Evid. 804 ....................................................................................................... 14
                                  6 Fed. R. Evid. 807 ....................................................................................................... 14
                                  7 Fed. R. Evid. 901 ................................................................................................. 14, 16
                                  8 Fed. R. Evid. 902 (11) ............................................................................................... 19
                                  9
                                 10
                                 11
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12
                                 13
        KLINEDINST PC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                                 iv
                                                                              DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                              DEFENDANT'S
                                                                                                            Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1696 Page 6 of 25




                                  1 I.      DEFENDANT EVANS HOTELS, LLC'S
                                                                    LLC’S CLOSING COMMENTS
                                  2         A.     Introduction
                                  3         On July 1, 2019, this Court held an evidentiary hearing allowing Plaintiffs a
                                  4 third 11 opportunity to present evidence that they had met the requirements of Article
                                    III 22 standing at this stage of litigation. Article III standing requires Plaintiffs to
                                  5 III
                                  6 demonstrate they have "(1)
                                                          “(1) suffered an injury in fact, (2) that is fairly traceable to
                                  7 the challenged conduct of the defendant, and (3) that is likely to be redressed by a
                                  8 favorable judicial decision."
                                                       decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)
                                  9 citing Lujan v. Defenders of
                                                              of Wildlife,                                          of
                                                                 Wildlife, 504 U.S. 555, 560-561 (1992) and Friends of
                                 10 the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-181 (2000).
                                 11 Plaintiffs bear the burden of establishing these elements. Spokeo, supra, 136 S. Ct.
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 at 1547 citing FW/PBS, Inc. v. Dallas, 493 U. S. 215, 231(1990).
                                 13         The evidenced adduced at the hearing confirms that neither Rutherford nor
        KLINEDINST PC




                                 14 Filardi could articulate any alleged barrier they encountered on the website related
                                 15 to their individual disabilities. They could not identify when they visited the
                                 16 websites, how many times, what device they used, or what specific information they
                                 17 found to be deficient. Both Rutherford and Filardi admitted the websites described
                                 18
                                 19
                                      11 On April 29, 2019, this Court issued an Order requesting Plaintiffs show cause
                                 20   why this matter should not be dismissed for lack of Article III standing which
                                 21   required briefing from Plaintiffs. [ECF 59.]
                                      On May 24, 2019, this Court issued an Order scheduling an evidentiary hearing.
                                 22   [ECF 66.] The purpose of the evidentiary hearing was for the Court to resolve
                                 23   genuine disputed factual issues concerning Plaintiffs ability to demonstrate their
                                      standing to sue at this stage of the litigation. Prior to the evidentiary hearing the
                                 24   Court again allowed Plaintiffs to present evidence that they had standing to pursue
                                 25   this action.
                                       2
                                 26      “To invoke the jurisdiction of the federal courts, a disabled individual claiming
                                      2 "To
                                      discrimination must satisfy the case or controversy requirement of Article III by
                                 27   demonstrating his standing to sue at each stage of litigation.”
                                                                                             litigation." Chapman v. Pier 1
                                 28   Imports (U.S).
                                               (US). Inc., 631 F.3d 939, 946 (9th Cir. 2011).
                                                                                  1
                                                                   DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                   DEFENDANT'S
                                                                                                 Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1697 Page 7 of 25




                                                                                accessible.3 Neither Rutherford nor
                                  1 elements of the hotels, including rooms, as accessible.3
                                  2 Filardi attempted to book a room through the third party online booking engine,
                                  3 through the live-chat feature, or the phone reservations service.
                                  4        Nor did Rutherford or Filardi provide credible evidence of concrete plans to
                                  5 visit the San Diego area. The actual evidence is to the contrary —
                                                                                                     – despite having
                                  6 sued nearly 350 hotels in the past three years, plaintiffs can only recall staying
                                  7 overnight at one hotel. (TR 82:23-83:9, 133:8-134:5.)
                                  8        Based on the foregoing, Plaintiffs have not established that they encountered
                                  9 any barrier traceable to Evans Hotels so as to have suffered an injury in fact as
                                 10 required for Article III standing. Moreover, Plaintiffs have established they were
                                 11 not denied a full and equal opportunity to enjoy the services Evans Hotels'
                                                                                                        Hotels’ provides,
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 because they did not even attempt to access Evans Hotels'
                                                                                      Hotels’ services. The Court
                                 13 should dismiss Plaintiffs' claims for lack of standing.
        KLINEDINST PC




                                 14        B.     Plaintiffs Have Not Demonstrated They Suffered An Injury In Fact
                                 15               As Required for Article III Standing
                                 16        For Plaintiffs to have suffered an ‘injury
                                                                              'injury in fact,’
                                                                                         fact,' an invasion of a legally
                                 17 protected interest must have occurred which is (a) concrete and particularized, and
                                 18 (b) ‘actual
                                        'actual or imminent, not ‘conjectural’
                                                                 'conjectural' or ‘hypothetical.’’
                                                                                  'hypothetical." Lujan, supra, 504 U.S.
                                 19 at 560-561. For an injury to be "concrete",
                                                                    “concrete”, it must actually exist. Spokeo, supra,
                                 20 136 S. Ct. at 1548.
                                 21               1.      Rutherford Has Not Been Deterred from Accessing the
                                 22                             Hotels’ Websites.
                                                          Evans Hotels'
                                 23         The evidence and testimony presented at the evidentiary hearing demonstrates
                                 24
                                 25
                                      3
                                      It must be noted that Evans Hotels has already updated the website to incorporate
                                      3
                                 26 additional information on accessible features, and Mr. Rutherford struggled to
                                 27 identify what additional information he believes should be incorporated into the
                                    website. Ex.201. Thus, it is unclear what specific language or injunctive relief
                                 28 Plaintiffs are seeking.
                                                                              2
                                                                 DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                 DEFENDANT'S
                                                                                               Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1698 Page 8 of 25




                                  1 that neither Rutherford nor claimant Filardi were deterred from accessing the Evans
                                    Hotels’ websites. Though neither Rutherford nor claimant Filardi can recall any
                                  2 Hotels'
                                  3 specifics regarding such events, both assert they have accessed each of the Evans
                                    Hotels’ websites and looked for information concerning the accessibility of the
                                  4 Hotels'
                                  5 Evans Hotels'
                                          Hotels’ properties. (TR 29:16-25, 30:12-18, 30:24-31:2, 33:3-4, 33:18-25,
                                  6 34:20-35:5, 58:10-21, 121:16-122:18.) When they were dissatisfied with the
                                  7 information they encountered, they did nothing. (TR 32:21-33:2, 34:1-11, 35:6-14,
                                  8 36:7-21.) They did not call the hotel for more information or utilize the online chat
                                  9 feature. (TR 137:21-138:4, 137:5-20.) They simply did not book a room. (TR
                                 10 36:14-18.)
                                 11        “[A] ‘barrier’
                                           "[A] 'barrier' will only amount to such interference if it affects the plaintiff's
                                                                                                                  plaintiff’s
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 full and equal enjoyment of the facility on account of his particular disability."
                                                                                                          disability.”
                                 13 Chapman v. Pier 1 Imps. (U.S.),
                                                            (US.), Inc., supra, 631 F.3d at 947. Here, Plaintiffs have
        KLINEDINST PC




                                 14 not presented any evidence demonstrating their use or enjoyment of the Evans
                                    Hotels’ websites was first, impeded in any way, and second, that access to the
                                 15 Hotels'
                                                                                                   4
                                 16 website was minimized as a result of their mobility impairments
                                                                                        impairments4.. (TR 29:16-25,
                                 17 30:12-18, 30:24-31:2, 33:3-4, 33:18-25, 34:20-35:5, 58:10-21, 121:16-122:18, 8:15-
                                 18 21, 19:1, 46:8-24.) Since, Plaintiffs have not demonstrated they encountered any
                                 19 barriers to accessing the Evans Hotels’
                                                                    Hotels' websites or that the ability to access the
                                          Hotels’ websites was interfered with as a result of their mobility impairments,
                                 20 Evans Hotels'
                                    Plaintiffs’ have failed to show they have Article III standing.
                                 21 Plaintiffs'
                                 22               2.     Rutherford Did Not Access Any Evans Hotels'
                                                                                             Hotels’ Reservation
                                 23                      Systems
                                 24         To the extent Plaintiffs purport to challenge the content on the Evans Hotels'
                                                                                                                   Hotels’
                                 25 websites - its marketing materials - Plaintiffs offer no legal authority regulating such
                                 26
                                      4
                                 27  Notably neither Rutherford nor Filardi claim to have visual or hearing
                                      4
                                    impairments, the disabilities most often implicated, in disputes concerning full and
                                 28 equal access or enjoyment to websites. 3
                                                                              3
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1699 Page 9 of 25




                                  1 content. Moreover, any such content-based regulations are presumptively
                                  2 unconstitutional in the face of the First Amendment. Reed v. Town of
                                                                                                      of Gilbert,
                                  3 135 S. Ct. 2218, 2222 (2015).
                                  4         Plaintiffs appear to assert in their Supplemental Brief Regarding Article III
                                  5 Standing ("Plaintiffs'
                                             (“Plaintiffs’ Brief')
                                                           Brief”) that they have suffered an actual injury resulting from
                                  6 Evans Hotels'
                                          Hotels’ violation of Section 36.302(e)(1)(i). (Pl. Brief 17:6-12.) However,
                                  7 this argument fails for two reasons; 1.) because Section 36.302(e)(1)(i) does not
                                  8 apply to general website content, and 2.) because Plaintiffs never attempted to
                                  9 utilized the reservations services to which Section 36.302(e)(1)(i) applies. Section
                                 10 36.302(e)(1)(i) is narrowly tailored to apply to the public accommodation’s
                                                                                                accommodation's
                                                          – not general website content. Specifically, Section
                                 11 reservations services —
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 36.302(e)(1)(i) requires a place of public accommodation, "with
                                                                                              “with respect to
                                 13 reservations made by any means
                                                             means”,
                                                                   ", to modify its policies, practices or procedures to
        KLINEDINST PC




                                 14 ensure individuals with disabilities can make reservations for accessible guest rooms
                                 15 during the same hours and in the same manner as individuals who do not need
                                 16 accessible rooms. Defendants have done this, but at this point that information is
                                 17 irrelevant because Plaintiffs never attempted to use any of
                                                                                             of Evans Hotels'
                                                                                                      Hotels’
                                    properties reservation services. (TR 36:14-18.) Consequently, Plaintiffs have no
                                 18 properties
                                 19 standing to pursue such claims. They do not have personal knowledge of what
                                 20 information was available through the on line booking engine, the live-chat feature
                                 21 of the website, or the phone based reservations service because they did not try to
                                 22 use any of those systems. Again, a barrier is only an interference if it affects the
                                    plaintiff’s full and equal enjoyment of the facility on account of his particular
                                 23 plaintiff's
                                 24 disability and Plaintiffs cannot show they encountered any such barrier. Chapman v.
                                         1 Imps. (U.S.),
                                 25 Pier 1       (US.), Inc., supra, 631 F.3d at 947.
                                 26         Plaintiffs citation to Robles v. Domino's
                                                                             Domino’s Pizza, LLC, 913 F.3d 898 (9th Cir.
                                 27 2019) is inapposite. Robles involves the legal question of whether or not
                                 28 compliance with the Web Content Accessibility Guidelines (WCAG 2.0), which
                                                                          4
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1700 Page 10 of 25




                                  1 provide guidelines for ensuring the content available on website and mobile
                                  2 application platforms can be accessed by blind or visual-impaired persons, is
                                  3 required by law. These guidelines do not purport to regulate the content of the
                                  4 website, only the access to the content. The Court in Robles examined 28 C.F.R.
                                  5 Section 36.303(c)(1) —
                                                         – setting forth the standards for providing auxiliary aids to
                                  6 ensure effective communication with individual with disabilities. Plaintiffs do not
                                  7 purport to have the visual-impairments to which these guidelines apply. Plaintiffs
                                  8 do not contend that they were unable to access content on the Evans Hotels'
                                                                                                        Hotels’
                                  9 websites or even need auxiliary aids to access the content. This case relates to 28
                                           36302(e)(l)(i)- a different regulation with a different standard. Compare 28
                                 10 C.F.R. 36302(e)(1)(i)-
                                           36.302(e)(l)(i), requiring "enough detail" to "reasonably permit individuals
                                 11 C.F.R. 36.302(e)(1)(i),
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 with disabilities to assess independently" vs. 30.303(c)(1), requiring a public
                                 13 accommodation to furnish "appropriate auxiliary aids".
        KLINEDINST PC




                                 14               3.     The Deterrent Effect Doctrine Does Not Apply to Plaintiffs
                                 15         To the extent Plaintiffs assert that based on insufficient content, they were
                                 16 deterred from booking a room at the Evans Hotels'
                                                                              Hotels’ properties, deterrence from
                                 17 booking based on inadequate content is not within the "deterrent
                                                                                          “deterrent effect doctrine"
                                                                                                            doctrine”
                                 18 described in Civil Rights Educ. & Enforcement Ctr. v. Hosp. Properties Trust
                                    (“CREEC”) 867 F.3d 1093, 1098-1099 (9th Cir. 2017). In CREEC, the Court,
                                 19 ("CREEC")
                                 20 quoting Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1135 (9th Cir. 2002)
                                 21 which was quoting 42 U.S.C. § 12188(a)(1) explained the deterrent effect doctrine's
                                                                                                             doctrine’s
                                 22 use for establishing actual injury as "when
                                                                          “when a plaintiff who is disabled within the
                                                                            of illegal barriers at a public
                                 23 meaning of the ADA has actual knowledge of                       public
                                                                             access.” 867 F.3d 1098-1099 (emphasis
                                 24 accommodation to which he or she desires access."
                                 25 added). In that specific case, Plaintiffs need not "engage
                                                                                       “engage in the ‘futile gesture’ of
                                                                                                      'futile gesture'
                                 26 attempting to gain access in order to show actual injury."
                                                                                      injury.” Id. In Plaintiffs’
                                                                                                      Plaintiffs' Brief,
                                 27 Plaintiffs argue based on the above principle and as testers, they should have been
                                 28 permitted to testify regarding barriers in Evans Hotels’
                                                                                     Hotels' booking process even though
                                                                                5
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1701 Page 11 of 25




                                  1 they did not engage in such a process because that's
                                                                                  that’s what happened in CREEC. (Pl.
                                  2 Brief, p. 11, FN 9-10.)
                                  3         First, as acknowledged by Evans Hotels in multiple prior pleadings,
                                    Plaintiffs’ motivation for desiring to visit the Evans Hotels’
                                  4 Plaintiffs'                                            Hotels' properties as testers is
                                  5 irrelevant. If Plaintiffs’
                                                   Plaintiffs' purpose for visiting hotel websites was to check for
                                  6 compliance, so be it —
                                                         – their motivation alone does not deprive them of standing.
                                  7 However, CREEC does not negate Article III's
                                                                           III’s requirement that a tester demonstrate
                                  8 a concrete and particularized harm which Plaintiffs have failed to do as addressed
                                  9 infra section I(B)(4). CREEC 867 F.3d at 1102.
                                 10         Second, Plaintiffs’
                                                    Plaintiffs' Brief misconstrues CREEC. In CREEC, Plaintiffs had an
                                 11 actual injury because they had actual knowledge of
                                                                                    of illegal barriers present
                                                                                                        present at the
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 hotel. CREEC, 867 F.3d at 1097-1098. Unlike this case, the CREEC Plaintiffs had
                                 13 telephoned the facility and inquired about the transportation services available to
        KLINEDINST PC




                                 14 disabled guests. Id. Through discussions with the hotels, Plaintiffs discovered
                                 15 equivalent transportation systems were not in place for individuals who used
                                 16 wheelchairs or scooters for mobility. Id. They, therefore, were able to allege actual
                                 17 knowledge of barriers they were informed they would encounter, even though they
                                 18 did not book a room. Furthermore, CREEC concerned whether a putative class
                                 19 plausibly alleged standing at the class certification stage. Thus, the Ninth Circuit's
                                                                                                                 Circuit’s
                                                                     Plaintiffs’ allegations in the pleadings, not
                                 20 inquiry was limited to the Named Plaintiffs'
                                 21 evidence offered at a hearing as in this matter. CREEC, 867 F.3d at 1099; see also,
                                 22 Kristoffersen v. RVS11O,
                                                     RVS110, LLC, 2019 U.S. Dist. LEXIS 71126, *9, fn. 3, 2019 WL
                                 23 1877183 (S.D. Cal. April 26, 2019.)
                                 24         In contrast, here, Plaintiffs had no actual knowledge of any illegal barriers at
                                 25 the Evans Hotels'
                                              Hotels’ properties which deterred them from booking at the time they
                                 26 chose not to book. In fact, Plaintiffs recall that all three properties'
                                                                                                 properties’ websites stated
                                 27 that elements of the hotels, including rooms, were accessible. (TR 30:24-31:2, 34:5-
                                 28 9, 35:6-10.) Plaintiffs conducted no investigation to determine if the properties
                                                                              6
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1702 Page 12 of 25




                                  1 actually were inaccessible or contained illegal barriers. Nor did Plaintiffs attempt to
                                  2 access the hotel reservation systems to see if additional information may be located
                                  3 there. Instead, based on Plaintiffs’
                                                             Plaintiffs' subjective belief that the website content
                                  4 supplied was not sufficient concerning the accessibility of the properties and
                                  5 available rooms, Plaintiffs chose not to book and sued. (TR 32:4-12, 34:10-15,
                                  6 35:11-17.) Plaintiffs'
                                               Plaintiffs’ subjective belief does not equate to actual knowledge of
                                                                                                                 of
                                  7 illegal barriers so as to fall within the deterrent effect doctrine and demonstrate an
                                  8 injury in fact.
                                  9                4.    Rutherford Has Not Been Thwarted From Any Actual
                                 10                      Travel Plans
                                 11         At the evidentiary hearing, Rutherford testified he "wanted
                                                                                                “wanted to stay"
                                                                                                           stay” at an
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                          Hotels’ property. (TR 29:6-8.) In fact, he testified that he and Ms. Filardi had
                                 12 Evans Hotels'
                                         “desiring to go to San Diego for years."
                                 13 been "desiring                        years.” (TR 61:20-25.) But, they did not
        KLINEDINST PC




                                 14 make a plan. Id. Plaintiffs’
                                                     Plaintiffs' Brief argues that the combination of Rutherford’s
                                                                                                      Rutherford's
                                 15 testimony expressing a desire to stay at the Evans Hotels'
                                                                                       Hotels’ properties and plans to
                                 16 stay at each property if the barriers to access are eliminated is sufficient to establish
                                 17 standing. (Pl. Brief 13:4-16; TR 29:6-8; compare TR 148:21-149:3.) Plaintiffs
                                 18 supposition is error.
                                 19         “Someday” or "want
                                            "Someday"    “want to stay"
                                                                  stay” intentions —
                                                                                   – without any description of concrete
                                 20 plans, or indeed even any specification of when the someday will be —
                                                                                                        – do not
                                 21 support a finding of the ‘actual    imminent’ injury. Lujan, supra, 504 U.S. at 565;
                                                             'actual or imminent'
                                 22 see also Brooke v. Pac. Gateway Ltd., LP, No. 3:17-CV-0796-CAB-(WVG), 2017
                                 23 U.S.Dist.LEXIS 70957, *4 (S.D.Cal. May 9, 2017) [finding Plaintiff’s
                                                                                             Plaintiff's lack of
                                 24 concrete plans to visit the area, past or future, insufficient to confer standing.]
                                 25 Furthermore, a Plaintiff must show he has suffered an injury which was 'actual
                                                                                                           “‘actual or
                                    imminent,’ not ‘conjectural’
                                 26 imminent,'     'conjectural' or ‘hypothetical.’”
                                                                    'hypothetical."' Lujan at 565. While Plaintiffs may
                                    “want to stay"
                                 27 "want    stay” many places, Plaintiffs testimony demonstrates they almost never
                                 28 actually stay anywhere. In fact, despite having sued nearly 350 hotels in the past
                                                                              7
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1703 Page 13 of 25




                                  1 three years, Plaintiffs can only recall actually visiting four hotels, and of those four,
                                  2 Plaintiffs only stayed overnight at one. (TR 82:23-83:9, 133:8-134:5.) These facts
                                  3 demonstrate Plaintiffs’
                                                Plaintiffs' travel plans are merely conjectural or hypothetical.
                                  4               5.     Rutherford Can Show No Threat of Future Injury
                                  5         In the ADA context, where a disabled plaintiff has encountered a barrier
                                  6 violating the ADA, the plaintiff must have a "personal
                                                                                 “personal stake in the outcome of the
                                  7 controversy”
                                    controversy" to meet Article III standing. Chapman v. Pier 1
                                                                                               1 Imports, supra, 631
                                  8 F.3d at 947 (internal citations omitted). The case of Molski v. Mandarin Touch
                                  9 Restaurant, 385 F. Supp. 2d 1042, 1045 (2005) is instructive. In Molski v.
                                 10 Mandarin, the Court looked to the factors such as (1) the proximity of the place of
                                                            plaintiff’s residence, (2) plaintiff's
                                 11 public accommodation to plaintiff's                plaintiff’s past patronage of
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                    defendant’s business, (3) the definitiveness of plaintiff's
                                 12 defendant's                                     plaintiff’s plans to return, and (4) the
                                    plaintiff’s frequency of travel near defendant, to determine if an ADA plaintiff has
                                 13 plaintiff's
        KLINEDINST PC




                                 14 established a likelihood of future injury. Here, such factors demonstrate Plaintiffs
                                 15 have failed to demonstrate they have any personal stake in the outcome because they
                                 16 not established a likelihood of future injury.
                                 17         First, neither Plaintiffs nor claimant have any definitive time plans to visit San
                                 18 Diego, thus they cannot show any real or immediate threat of future injury. (TR
                                 19 134:10-12; TR Exhibit [Ex.] 200, Deposition of James Rutherford ["Rutherford
                                                                                                    [“Rutherford
                                    Depo.”] 72:21-23.) Additionally, Plaintiffs'
                                 20 Depo."]                          Plaintiffs’ extensive litigation history undermines
                                 21 any professed intent to return. During the evidentiary hearing, just as a small
                                 22 sampling, Rutherford testified to having filed lawsuits against the Caravan Hotel
                                 23 (TR Ex. 251 filed in 2017), the Pacifica Hotel Company dba Ramada Costa Mesa
                                 24 (TR Ex. 258 filed in 2017), the Quality Inn in Lake Forest (TR Ex. 261 filed in
                                 25 2017), the Rodeway Inn in Indio, California (TR Ex. 290 filed in 2017), the
                                 26 Regency Inn and Suites in Moreno Valley (TR Ex. 323 filed in 2018) and the travel
                                 27 Lodge in Hemet (TR Ex. 346 filed in 2018). (TR 70:19-22, 71:15-23, 74:17-23,
                                 28 76:9-17, 78:11-18, 79:20-80:4.) When asked if he had stayed at any of these hotels,
                                                                           8
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1704 Page 14 of 25




                                  1 he testified that he did not. (TR 80:16-82:3.) Rather, Plaintiffs have only returned to
                                      “couple hotels"
                                  2 a "couple hotels” to check compliance, but not to stay at. (TR 149:18-21; 149:25-
                                  3 150:7.)
                                  4               Plaintiffs’ alleged intent to return is not genuine, Plaintiffs lack
                                            Where Plaintiffs'
                                  5 standing to pursue their action. See Molski v. Kahn Winery,
                                                                                        Winery, 405 Supp. 2d 1160,
                                  6 1164 (C.D. Cal. 2005) (holding "[w]here
                                                                   “[w]here a plaintiff has visited a restaurant only
                                  7 once, the lack of a "history
                                                        “history of past patronage seems to negate the possibility of
                                  8 future injury at [that] particular location.”
                                                                       location." (citations omitted)); see also Deutsch v.
                                  9 Annis Enters., 882 F.3d 169, 174 (2018) (finding no evidence that Deutsch had any
                                 10 intent to return—nor any reason to believe that it was affected by Annis's
                                                                                                       Annis’s alleged
                                                                        “some concrete way"
                                 11 ADA violation in any way, let alone "some          way” where Deutsch had filed
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 nearly 400 lawsuits in just over 300 days and could not remember a single
                                 13 establishment that he sued and then returned to. Therefore, he had not shown any
        KLINEDINST PC




                                 14 likelihood of future injury necessary to obtain equitable relief.)
                                 15         If that were not enough to throw serious doubt on Plaintiffs’
                                                                                              Plaintiffs' intent to return,
                                 16 Plaintiffs also are located over 140 miles away from any Evans Hotels’
                                                                                                   Hotels' properties
                                 17 such that any professed intent to return would be an out of the way excursion. As
                                 18 noted by the Court in Molski v. Kahn, supra, 405 F. Supp. 2d at 1163-1164, "[a]s
                                                                                                               “[a]s the
                                                       plaintiff’s residence and a public accommodation increases, the
                                 19 distance between a plaintiff's
                                 20 likelihood of future harm decreases. Where the distance between the two is
                                 21 significant, especially if it is in excess of 100 miles, courts have often held that such
                                 22 a distance weighs against finding a reasonable likelihood of future harm. E.g., DeLil
                                 23 v. El Torito Rest., 1997 U.S. Dist. LEXIS 22788, No. C93-3900, 1997 WL 714866,
                                 24 at *3 (N.D. Cal. 1997) (holding that plaintiff failed to establish likelihood of future
                                 25 harm in part because she lived over 100 miles from restaurant); Brother v. Tiger
                                 26 Partner, LLC, 331 F. Supp. 2d 1368, 1373 (M.D. Fla. 2004) (finding plaintiff failed
                                 27 to establish likelihood of future harm in part because he lived 280 miles from hotel);
                                 28 Hoepfl v. Barlow, 906 F. Supp. 317, 320 (E.D. Va. 1995) (finding plaintiff failed to
                                                                             9
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1705 Page 15 of 25




                                  1 establish likelihood of future harm where she had moved to a different state than
                                  2 defendant doctor).
                                  3        Consequently, when viewed in light of the factors employed in Molski v.
                                  4 Mandarin, it is clear no real or immediate threat of repeat injury exists. While
                                  5 Plaintiffs have a lengthy history of filing lawsuits (348 and counting) against hotels,
                                  6 even Plaintiffs acknowledge they have not returned to any hotel they have sued to
                                  7 stay at. (TR 149:25-150:5.) Thus, the evidence demonstrates that Plaintiffs have not
                                  8 suffered an injury-in-fact and their claims are not ripe for adjudication. Chandler v.
                                  9 State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121 (9th Cir. 2010).
                                 10               6.     A4EA Also Has No Standing As the Alter Ego for
                                 11                      Rutherford.
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12        A4EA is completely devoid of credibility, and is merely a tool of deception
                                 13 designed to extract higher statutory settlements from California businesses. A4EA
        KLINEDINST PC




                                 14 is an ongoing fraud, preying on California businesses. A4EA is an unincorporated
                                 15 organization created and governed by James Rutherford. (TR 48:19-21, 49:2-4,
                                 16 50:12-14; TR Ex. Rutherford Depo. 180:22-23; TR Ex. 201-A4EA Depo. 19:7-9,
                                 17 30:3-11.) The only other currently active member of A4EA is Filardi, though
                                 18 exactly what makes one a member is unclear to Rutherford. (TR 49:5-50:9; TR Ex.
                                 19 201-A4EA Depo. 27:8-21, 51:15-21.) A4EA does not collect dues or hold regular
                                 20 meetings. (TR Ex. 201-A4EA Depo. at 27:22-24, 29:23-25.) Rutherford claims
                                 21 A4EA interacts and engages with people to provide them information and education,
                                 22 but he has no recollection of who he has interacted with on behalf of A4EA. (TR
                                 23 50:15-24, 51:8-10.) Rutherford’s
                                                        Rutherford's testimony on interests or contacts with alleged
                                 24 members is devoid of credibility. (TR Ex. 201-A4EA Depo. 10:7-10; 26:23-27:21;
                                 25 30:9-11; 96:19-21; 100:24-101:9.) A4EA has a bank account and Rutherford is a
                                 26 signatory on behalf of A4EA. (TR 48:24-49:1; TR Ex. 201-A4EA Depo. 181:10-11,
                                 27 181:19-21.) Rutherford does not know if A4EA files taxes, but he has not
                                 28 personally filed a tax return on its behalf. (TR Ex. 201-A4EA Depo. 184:7-15.)
                                                                                10
                                                                 DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                 DEFENDANT'S
                                                                                               Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1706 Page 16 of 25




                                  1 A4EA has collected settlement funds for ADA litigation in the last two years on
                                                              he’s collected less than $50,000, but it could be $80,000.
                                  2 behalf of A4EA. He thinks he's
                                  3 (TR 52:16-21, 53:4-5, 55:4-11; TR Ex. 201-A4EA Depo. 37:22-38:5.) A4EA has
                                  4 no business registrations, licenses, or other documents formally acknowledging its
                                  5 legal existence other than an employer ID number sought in 2011. (TR Ex. 201-
                                  6 A4EA Depo. 14:4-13.) For all the foregoing reasons, it is clear the A4EA is a sham
                                  7 organization and an alter ego of James Rutherford. As such, it should not be
                                  8 afforded associational standing in this matter.
                                  9         Even if A4EA was a legitimate organization—and it is not—there is no
                                 10 evidence or legal theory to support a finding that A4EA could have standing
                                 11 independent from Mr. Rutherford. (TR 156:25-157-3.) Neither Ms. Filardi, nor the
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 other "inactive" members (living in Illinois) have visited the website, attempted to
                                 13 book a room through the reservations services, or shown any concrete intent to
        KLINEDINST PC




                                 14 return.
                                 15         C.    Plaintiffs Cannot Meet the Remaining Two Factors of Article III
                                 16               Standing
                                 17         Because Plaintiffs are unable to demonstrate an injury-in-fact, as discussed
                                 18 above, they have already failed to establish Article III standing under the Court's
                                                                                                                Court’s
                                 19 standards. Plaintiffs also cannot satisfy the remaining two factors to demonstrate
                                                            “causal connection between the injury and the conduct
                                 20 Article III standing, a "causal
                                 21 complained of."
                                               of.” Lujan at 560-61. Because Plaintiffs have failed to demonstrate an
                                 22 injury, it is impossible for them to establish a connection with Evans Hotels'
                                                                                                           Hotels’
                                 23 conduct. Finally, Plaintiffs must also demonstrate that a favorable decision is
                                    “likely” to redress their injury. Id. Again, because Plaintiffs have failed to
                                 24 "likely"
                                 25 demonstrate an injury-in-fact, the redressability analysis is moot.
                                 26         D.    Lacking Any Credibility or Other Legal Basis, the Court Must
                                 27               Find That There is No Standing
                                 28         The court should carefully scrutinize Plaintiffs’
                                                                                  Plaintiffs' credibility. As in Molski v.
                                                                               11
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1707 Page 17 of 25




                                  1 Kahn Winery,
                                         Winery, in which a district court held an evidentiary hearing on standing of an
                                  2 ADA plaintiff, Rutherford’s
                                                   Rutherford's lack of credibility was apparent during the Evidentiary
                                  3 Hearing. See, Molski v. Kahn Winery,
                                                                 Winery, supra, 405 Supp. at 1168 ("Molski's
                                                                                                  (“Molski’s attorney
                                                                                            answer…”) Here, just as in
                                  4 only asked leading questions that suggested the desired answer...")
                                  5 Molski v. Kahn Winery
                                                   Winery the Plaintiffs were able to answer the question one they had
                                  6 a suggested, prompted answer from their attorneys. (TR 12:4-5; 18:9-10; 19:12-13;
                                  7 20:24-25; 29:13-14; 31:25-32:2; 33:15-16; 37:5-6; 37:13-17; 38:1-5 (counsel
                                  8 cautioned); 105:23-25; 119:18-19; 122:22-24; 125:6-7; 126:17-18; 138:14-15.) In
                                  9 fact, Plaintiffs’
                                          Plaintiffs' counsel requested to be allowed to ask leading questions. (TR 106:1-
                                      [“MR. JOS. MANNING: YOUR HONOR, I BELIEVE IT WOULD BE VERY
                                 10 6 ["MR.
                                 11 HELPFUL IF I CAN ASK LEADING QUESTIONS IN THE SENSE THAT
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                    WE’RE ON REDIRECT AND THESE ARE ISSUES THAT WERE EXPLORED
                                 12 WE'RE
                                 13 BY COUNSEL. THE COURT: IT’S
                                                           IT'S NOT A PERMISSIBLE BASIS FOR
        KLINEDINST PC




                                 14 LEADING QUESTIONS, SIR.”].)
                                                       SIR."].) Such conduct should be troubling to the court,
                                 15 as it casts into doubt the entirety of Rutherford and Filardi's
                                                                                          Filardi’s testimony since they
                                 16 had already heard the desired testimony and were able to answer the question a
                                 17 second time with the suggested, prompted answer.
                                 18         Plaintiffs’ motivations are oriented towards weaponing the ADA for money.
                                            Plaintiffs'
                                 19 Neither Rutherford nor Filardi are employed. (TR 56:3, 132:15-17.) Their only
                                 20 seeming sources of income would be from public benefits and the filing of ADA
                                 21 litigation. Being unemployed, not having related business travel, and rarely ever
                                 22 visiting/staying at a place of lodging, it would seem far-fetched that they would be
                                 23 able or want to travel to all the hotels that they have sued or be able to afford to stay
                                                      hotel.5 (TR 56:3, 132:15-17; compare TR 149:4-8.)
                                 24 30-60 nights in a hotel.'
                                 25
                                 26 55 The Molski v. Kahn Winery
                                                          Winery court encountered a similar plaintiff:
                                 27       Molski regularly claims to be acting in the interest of the disabled
                                 28       community, describing himself as a "sheriff'
                                                                              “sheriff” out to improve access. His
                                                                                12
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1708 Page 18 of 25




                                  1         Finally, as demonstrated by the testimony offered at the Evidentiary Hearing,
                                  2 Plaintiffs encountered no barriers to accessibility of the Evans Hotels'
                                                                                                     Hotels’ websites nor
                                  3 were they deterred from accessing the Evans Hotels’
                                                                                Hotels' websites. Plaintiffs
                                  4 encountered no barriers in the reservation systems or booking process because
                                  5 Plaintiffs did not avail themselves of these services. Thus, Plaintiffs have failed to
                                  6 present any evidence demonstrating they have suffered an injury-in-fact so as to be
                                  7 in a position to move forward in this case.
                                  8         E.    Plaintiffs Testimony Demonstrates They Cannot Show Any
                                  9               Violation of Title III of the ADA.
                                 10         The general rule of Title III states that "[n]o
                                                                                      “[n]o individual shall be discriminated
                                 11 against on the basis of disability in the full and equal enjoyment of the goods
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 services, facilities, privileges, advantages, or accommodations of any place of public
                                 13 accommodation by any person who owns, leases (or leases to), or operates a place of
        KLINEDINST PC




                                           accommodation.” 42 U.S.C. § 12182. "The
                                 14 public accommodation."                    “The ordinary meaning of this
                                 15 language is that whatever goods or services the place provides, it cannot
                                 16 discriminate on the basis of disability in providing enjoyment of those goods and
                                 17
                                 18
                                          litigation tactics, however, belie this characterization. The record before
                                 19       the Court leads it to conclude that Molski's
                                                                                Molski’s lawsuits are instead filed
                                          maliciously, thereby reducing his credibility. The ADA is intended to
                                 20
                                          achieve the prompt remediation of architectural and other barriers that
                                 21       impede access to places of public accommodation by the disabled
                                 22       community. By tacking on state law claims for Unruh damages to his
                                          federal ADA complaints, Molski reveals his true motive: to extort a cash
                                 23       settlement. Rather than further the prompt remedial purposes of the ADA,
                                 24       these Unruh state law claims for money damages lengthen the time it
                                          takes to settle disputes, add additional issues to a case, and increase the
                                 25       litigation costs of both parties to a dispute. As a result, access -- Molski's
                                                                                                                Molski’s
                                 26       alleged purpose in bringing these claims -- is greatly delayed and rarely
                                          achieved.
                                 27
                                      Molski v. Kahn Winery,
                                                     Winery, supra, 405 Supp. at 1166-1167.
                                 28
                                                                                13
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1709 Page 19 of 25




                                  1 services. This language does not require provision of different goods or services,
                                  2 just nondiscriminatory enjoyment of those that are provided."
                                                                                       provided.” Weyer
                                                                                                  Weyer v. Twentieth
                                  3 Century Fox Film Corp., 198 F.3d 1104, 1115 (9th Cir. 2000).
                                  4         There is no dispute that a hotel is a place of public accommodation covered
                                  5 by the ADA. However, the services offered by Evans Hotels’
                                                                                       Hotels' are those of making
                                  6 available rooms for rent. Plaintiffs testimony indicates that he intended to visit the
                                  7 website. (TR 29:16-25; 41:24-42:3.) But the website only provides a description of
                                  8 the types of rooms available; it does not impede, in any way, Plaintiffs ability to
                                  9 access the hotel, or the rental services it offers. Plaintiffs testimony further indicates
                                 10 he made no effort to access the rental services offered on the website or that he had
                                 11 any actual intention of booking a room at all. (TR 36:14-18, 41:21-23 .)
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12         In order to move forward with this lawsuit, Plaintiffs would need to
                                 13 demonstrate they intended to visit a hotel to enjoy the Evans Hotels'
                                                                                                  Hotels’ services, not
        KLINEDINST PC




                                 14 merely the website. However, Plaintiffs testimony makes clear they did not have
                                 15 any genuine intend to visit any of the Evans Hotels'
                                                                                 Hotels’ properties and therefore cannot
                                 16 show any violation of Title III of the ADA. (TR 61:20-25, 82:23-83:9, 133:8-134:5,
                                 17 149:25-150:5.)
                                 18 II.     PAGEFREEZER RECORDS ARE INADMISSIBLE
                                 19         At the evidentiary hearing, Plaintiffs sought to move into evidence Plaintiffs’
                                                                                                                Plaintiffs'
                                 20 Exhibits 2, 3, and 4, which they claim are archived copies of the Evans Hotels’
                                                                                                            Hotels'
                                 21 properties websites printed out from the PageFreezer Company. However, for
                                 22 documentary evidence to be admissible, it must be: 1) relevant, 2) properly
                                 23 authenticated, 3) meet requirements of, or fall within an exception, to the best
                                 24 evidence rule, and 4) not otherwise inadmissible. See, Fed. R. Evid. 401, 901, 1002,
                                 25 802, 803, 804, 807, 403. Plaintiffs’
                                                             Plaintiffs' Exhibits 2, 3 and 4 do not meet these
                                 26 requirements.
                                 27         A.    PageFreezer’s Website Archives Are Not Relevant
                                                  PageFreezer's
                                 28         In order for evidence to be admissible, it must be relevant to the issue before
                                                                               14
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1710 Page 20 of 25




                                  1 the Court. Fed. R. Evid. 401. The PageFreezer documents Plaintiffs seek to have
                                  2 admitted are purported digital snapshots of the Evans Hotels’
                                                                                          Hotels' properties websites
                                  3 from January 18, 2018; June 15, 2018; and June 19, 2019. However, Plaintiffs
                                  4 presented no evidence they visited the Evans Hotels'
                                                                                 Hotels’ properties websites on any of
                                  5 these dates. In fact, Plaintiffs have repeatedly testified that they do not recall when
                                  6 they visited the websites and most recently that it may have occurred in late 2017.
                                  7 (TR 28:23-29:5, 58:10-21, 58:23-59:5.) Consequently, the contents of the Evans
                                    Hotels’ properties websites on subsequent dates is not relevant to whether or not
                                  8 Hotels'
                                  9 Plaintiffs encountered any barriers when they visited the websites.
                                 10         Furthermore, the PageFreezer snapshots allegedly from January 18, 2018;
                                 11 June 15, 2018; and June 19, 2019 are not relevant because they do not include
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 snapshots from the Evans Hotels'
                                                             Hotels’ properties online reservation systems. Plaintiffs'
                                                                                                            Plaintiffs’
                                 13 Brief argues that the archived PageFreezer websites are vital evidence to
        KLINEDINST PC




                                 14 demonstrate whether the Evans Hotels'
                                                                  Hotels’ properties online reservation systems
                                 15 contained descriptions of accessible features with sufficient specificity for Plaintiffs
                                 16 to know whether the hotels met their accessibility needs. (Pl. Brief 6:16-7:2.)
                                 17 However, Plaintiffs never actually accessed the hotel reservation systems so as to
                                 18 encounter this content. (TR 36:14-18.) Such hotel reservation systems were only
                                 19 accessed by clicking on "plan
                                                            “plan my stay"
                                                                     stay” or "reserve"
                                                                              “reserve” or "check
                                                                                           “check availability”
                                                                                                  availability" --
                                 20 actions Plaintiffs did not take. Second, the relevant hotel reservation system pages
                                 21 are not included in PageFreezer documentation. If a person is to follow the
                                 22 PageFreezer links noted in the declaration of Michiel Riedijk and click on "plan
                                                                                                               “plan my
                                    stay” or "reserve"
                                 23 stay"    “reserve” or "check
                                                          “check availability"
                                                                 availability” to access the reservation system, a person
                                 24 will be prompted that they are leaving the PageFreezer archives. Instead Plaintiffs’
                                                                                                             Plaintiffs'
                                 25 provide only the marketing materials for the hotels'
                                                                                 hotels’ offerings. Consequently, the
                                 26 PageFreezer documentation is not relevant.
                                 27         B.    PageFreezer Website Archives Are Not Properly Authenticated
                                 28         Authentication requires the proponent of evidence to support a finding that
                                                                              15
                                                                  DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                  DEFENDANT'S
                                                                                                Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1711 Page 21 of 25




                                  1 the evidence presented is what it purports to be. Fed. R. Evid. 901. This is
                                  2 especially important in the case of internet-based information where "[a]nyone
                                                                                                         “[a]nyone can
                                                        Internet” and "hackers
                                  3 put anything on the Internet"     “hackers can adulterate the content on any web-
                                  4 site from any location at any time."
                                                                  time.” St. Clair v. Johnny's
                                                                                      Johnny’s Oyster & Shrimp, Inc., 76
                                  5 F.Supp.2d 773, 775 (S.D.Tex. 1999). And, even more important when the
                                  6 documents are prepared specifically for litigation. "[D]ocuments
                                                                                        “[D]ocuments prepared
                                  7 specifically for use in litigation are …dripping                       misrepresent.”
                                                                           ...dripping with motivations to misrepresent."
                                  8 AMPAT/Midwest, Inc., v. Illinois Tool Works
                                                                          Works Inc. 896 F.2d 1035, 1045 (7th Cir.
                                  9 1990) see also U-Haul Int'l,
                                                          Int’l, Inc. v. Lumbermens Mut. Cas. Co., 576 F.3d 1040,
                                 10 1043-1044 (9th Cir. 2009) —
                                                              – allowing computer printouts prepared for litigation only
                                 11 because database from which compiled data originated was kept in ordinary course
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 of business.
                                 13          Plaintiffs present a declaration from Michiel Riedijk, the CEO of PageFreezer
        KLINEDINST PC




                                                                                         documents6. However, Mr.
                                 14 Software, Inc. to authenticate the presented website documents6.
                                    Riedijk’s declaration is hearsay and unreliable. Mr. Riedijk’s
                                 15 Riedijk's                                            Riedijk's declaration is hearsay
                                 16 because it is a classic out-of-court statement being offered for the truth of the matter
                                 17 asserted, i.e. that these archives are complete and accurate digital snapshot which do
                                 18 not show sufficient information for Plaintiffs to have determined if the Evans
                                    Hotels’ provided sufficient accessibility content. Fed. R. Evid. 801(c). Hearsay is
                                 19 Hotels'
                                 20 inadmissible unless an exception applies. Plaintiffs’
                                                                              Plaintiffs' argue that the business record
                                 21 exception codified at Fed. R. Evid. 803(6) applies in this case, but it does not as
                                 22
                                      6
                                 23   6 This declaration was not listed in the joint exhibit list of witnesses and exhibits
                                      filed by the parties on June 20, 2019 and is therefore in violation of the Court Order
                                 24   setting the evidentiary hearing which specified "any “any witnesses or exhibits not listed
                                 25          Parties’ joint list …shall
                                      in the Parties'            ...shall not be admitted and considered at the hearing."
                                                                                                                    hearing.”
                                      [ECF. 66 and ECF 67.] In fact, the declaration was not even provided to Evans
                                 26   Hotels until June 28, 2019. Then at the hearing, the declaration was suddenly
                                 27   inserted at the beginning of Plaintiffs’
                                                                      Plaintiffs' Ex. 2 as if it were part of it. Since this
                                      evidence was submitted untimely in violation of the Court’s Court's Order, it should not be
                                 28   considered.
                                                                                    16
                                                                    DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                    DEFENDANT'S
                                                                                                  Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1712 Page 22 of 25




                                  1 explained infra at section II(D).
                                  2        Mr. Riedijk’s
                                               Riedijk's declaration is unreliable because it fails to establish that Mr.
                                  3 Riedijk himself has firsthand knowledge of the ways in which the records were
                                  4 made and the circumstances of preparation indicate a lack of trustworthiness.
                                  5 PageFreezer is a paid for archiving software which was hired by Plaintiffs’
                                                                                                    Plaintiffs' counsel
                                  6 to collect digital images. According to the declaration of Mr. Riedijk, such images
                                  7 are "created
                                        “created by people with first-hand knowledge of those events and conditions.”
                                                                                                         conditions."
                                  8 (Riedijk Decl. ¶3.) No further information is supplied concerning who the persons
                                  9 with first-hand knowledge of events and conditions are, nor how they have such
                                 10 knowledge, nor how the images were gathered. Is Mr. Riedijk the one with first-
                                 11 hand knowledge or did someone at Plaintiffs’
                                                                     Plaintiffs' counsel’s
                                                                                 counsel's office collect these images?
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 What was the scope of the request? All pages? Select pages? Could the pages be
                                 13 altered? In paragraphs 4, 10 and 16 of Mr. Riedijk’s
                                                                               Riedijk's declaration, he asserts that
        KLINEDINST PC




                                    “PageFreezer took accurate and digital snapshots of the [Uniform Resource Locator
                                 14 "PageFreezer
                                    (“URL”)] of the Hostname [Bahia, Catamaran or Lodge Torrey Pines URL] and
                                 15 ("URL")]
                                 16 several of its web pages found in different Paths of this URL"
                                                                                              URL” but it provides no
                                 17 information concerning which pages were selected or if all pages were selected or if
                                 18 all pages are even included. Concerns of the authenticity of the documents are
                                 19 further compounded by the manner in which the documents are produced. Plaintiffs
                                 20 have produced PageFreezer records that were printed by Plaintiffs’
                                                                                           Plaintiffs' counsel (TR
                                 21 112:13-15), are not certified, and contain handwritten notes and post-its from
                                 22 unknown sources that Plaintiffs’
                                                         Plaintiffs' counsel admitted "are
                                                                                      “are not part of the record itself'
                                                                                                                  itself”
                                 23 (TR 113:18-19), further contributing to concerns of authenticity.
                                 24        In Plaintiffs’
                                              Plaintiffs' Brief, Plaintiffs argue that Mr. Riedijk’s
                                                                                           Riedijk's declaration contains
                                    “identical authentication facts”
                                 25 "identical                facts" to those in United States of
                                                                                               of America v. Gasperini,
                                 26 729 F. Appx. 112 (2nd Cir. July 2, 2018) and United States of
                                                                                               of America v. Bansal,
                                 27 409 F. Appx. 663 (4th Cir. January 26, 2011). However, this is false and misleading
                                 28 as both case involved live testimony, in court statements, from witnesses with
                                                                              17
                                                                 DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                 DEFENDANT'S
                                                                                               Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1713 Page 23 of 25




                                  1 personal knowledge concerning how the collection of data occurred and how the
                                  2 evidence was preserved. See, e.g., Gasperini, 729 F. Appx. 112 (defendant had
                                  3 opportunity to cross-examine witness from Internet Archive about nature and
                                  4 reliability of procedures for capturing and cataloguing Internet content at particular
                                  5 times, thus enabling jury to make its own decision about weight, if any, to be given
                                  6 to records). Mr. Riedijk’s
                                                     Riedijk's out of court declaration is devoid of such information,
                                  7 and is not sufficiently reliable to authenticate the records at issue.
                                  8         C.      The PageFreezer Documents Are Not the Best Evidence In their
                                  9                 Present Condition
                                 10             “best evidence rule”
                                            The "best          rule" applies where secondary evidence is offered to
                                 11 prove the content of a writing. Fed. R. Evid. 1102; United States v. Valdovinos-
                                                                                                         Valdovinos-
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 Mendez, 641 F.3d 1031, 1035 (9th Cir. 2011). The purpose of the best evidence rule
                                 13 is to prevent inaccuracy and fraud when attempting to prove the contents of a
        KLINEDINST PC




                                 14 writing. Fed. R. Evid. 1002.
                                 15         In this case, Plaintiffs have produced PageFreezer records which are not
                                 16 certified and contain handwritten notes and post-its by unknown sources which most
                                 17 certainly were not present when the documents were prepared. Thus, the
                                 18 authenticity of the current records and the likely existence of unmarked up records
                                 19 make the records offered inadmissible.
                                 20         D.      The PageFreezer Documents Are Not Business Records Subject to
                                 21                 the Fed. R. Evid. 803(6) Hearsay Exception.
                                 22         While Fed. R. Evid. 803(6) creates a hearsay exception for business records,
                                 23 the PageFreezer records do not come within the business records exception. The
                                 24 business records exception applies to:
                                 25              A record of an act, event, condition, opinion, or diagnosis if:
                                 26            (A) the record was made at or near the time by—or from information
                                             transmitted by—someone with knowledge;
                                 27
                                              (B) the record was kept in the course of a regularly conducted activity of a
                                 28          business, organization, occupation, or calling, whether or not for profit;
                                                                              18
                                                                    DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                    DEFENDANT'S
                                                                                                  Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1714 Page 24 of 25




                                  1              (C) making the record was a regular practice of that activity;
                                  2            (D) all these conditions are shown by the testimony of the custodian or
                                             another qualified witness, or by a certification that complies with Rule 902
                                  3          (11) or (12) or with a statute permitting certification; and
                                  4           (E) the opponent does not show that the source of information or the
                                             method or circumstances of preparation indicate a lack of trustworthiness.
                                  5
                                  6         Fed. R. Evid. 803(6). By contrast, the PageFreezer documents were made at
                                  7 some date subsequent to when Plaintiffs viewed the Evans Hotels'
                                                                                             Hotels’ properties
                                             – not at or near in time to Plaintiffs’
                                  8 websites —                           Plaintiffs' encounter with the websites, by some
                                  9 unknown person —
                                                   – not someone with knowledge of Plaintiffs’
                                                                                   Plaintiffs' encounter, and was
                                 10 prepared specifically for litigation —
                                                                         – as explained by counsel. (TR 109:12-15.) The
                                 11 records are not certified and contain handwritten notes and post-its by unknown
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 sources which most certainly were not present when the documents were prepared.
                                 13 Plaintiffs have presented no testimony of a custodian of records to demonstrate the
        KLINEDINST PC




                                 14 Fed. R. Evid 803(6) criteria has been met or that the source of information, or
                                 15 method or circumstances of preparation of the documents or storage of documents
                                 16 so as to engender trustworthiness. Quite the opposite, the declaration and
                                 17 documents in their current state make the records highly untrustworthy and present
                                 18 more questions than answers. For these and all the foregoing reasons, these
                                 19 documents should be deemed inadmissible.
                                 20         E.      There is No Record of PageFreezer Documents Being Admissible
                                 21         Contrary to Plaintiffs’
                                                        Plaintiffs' representation in court that "there
                                                                                                 “there are records from
                                 22 [PageFreezer] in many cases”
                                                          cases" (TR 116:12-20), Plaintiffs have not identified, and
                                 23 Defendant has not located, a single case in which PageFreezer documents have been
                                 24 admitted. Attempting to quell the Court’s
                                                                      Court's concerns, Plaintiffs’
                                                                                        Plaintiffs' have cited other
                                 25 cases in which Internet Archive records have been admitted, but Internet Archive
                                 26 offers a distinctly different service than PageFreezer. "[T]he
                                                                                            “[T]he Internet Archive is a
                                 27 nonprofit organization that has created an online library of digital media in an effort
                                 28 to preserve digital content for future reference. Its digital database is equivalent to a
                                                                               19
                                                                   DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                   DEFENDANT'S
                                                                                                 Case No. 18-CV-00435-JLS (MSB)
                               Case 3:18-cv-00435-JLS-MSB Document 84 Filed 08/19/19 PageID.1715 Page 25 of 25




                                  1 paper library, but is filled with digital media like websites instead of books. The
                                  2 library includes a collection of chronological records of various websites which
                                  3 Internet Archive makes available at no cost to the public via the Wayback
                                    Machine.” Healthcare Advocates, Inc. v. Harding, Earley, Follmer & Frailey, 497
                                  4 Machine."
                                  5 F. Supp. 2d 627 (E.D. Pa. 2007).
                                  6            Emphasizing the differences: the Internet Archive is a nonprofit, publicly
                                  7 available service accessible for free. Whatever it has is available. It is not tasked
                                  8 with gathering or preserving only specific content. Rather, it has an explainable
                                  9 system for how it works to gather content and how gathered content is stored.
                                 10 Declarations describing that process have been provided in cases to authenticate the
                                 11 records as demonstrated by the cases cited to by Plaintiffs. (P1
                                                                                                 (Pl Brief 3-4, FN4.)
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                 12 PageFreezer, on the other hand, is a private, paid for service which is purporting to
                                 13 gather specific documentation requested by its customers for litigation. PageFreezer
        KLINEDINST PC




                                 14 has provided no declaration describing the manner in which it gathers any such
                                 15 records, the process it utilized to do so or the a description of how the content is
                                 16 stored.
                                 17            F.    CONCLUSION
                                 18            As demonstrated above, Plaintiffs lack standing and the PageFreezer
                                 19 documents (Exhibits 2, 3, 4) should be deemed inadmissible.
                                 20                                         KLINEDINST PC
                                 21
                                 22
                                                                            By:         /s/ Nadia P. Bermudez
                                 23 DATED: August 19, 2019
                                                                                  Nadia P. Bermudez
                                 24                                               Patrick J. Goode
                                 25                                               Lindsey N. Casillas
                                                                                  Attorneys for Defendant EVANS
                                 26                                               HOTELS, LLC
                                 27   18051195.3


                                 28
                                                                                  20
                                                                    DEFENDANT’S POST EVIDENTIARY HEARING CLOSING COMMENTS
                                                                    DEFENDANT'S
                                                                                                  Case No. 18-CV-00435-JLS (MSB)
